Appeal from judgment, Supreme Court, New York County (Kristin Glen, J.), entered on August 14, 1984, unanimously deemed, de novo, an article 78 proceeding transferred to this court for determination and, upon such transfer the judgment vacated and determination of the respondents, dated December 1, 1983, unanimously confirmed, without costs and without disbursements. The court has disposed of all issues in this proceeding as if the matter had been properly transferred in the first instance. (CPLR 7804 [g]; Matter of Rivera v Beekman, 86 AD2d 1.) Concur—Murphy, P. J., Kupferman, Ross, Bloom and Rosenberger, JJ.